DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The terms “high” and “low” in claims 6 and 111 are  relative term which renders the claim indefinite. The terms “high” and “low” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. All the claims dependent of claims 6 and 11 are also rejected.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites... “injecting a wellbore fluid into a high permeability zone of a hydrocarbon-containing formation, wherein the high permeability zone has a high permeability relative to a lower permeability zone in the hydrocarbon-bearing formation, and wherein the high permeability zone increases a temperature of the wellbore fluid, resulting in the wellbore fluid having an increased viscosity..”
How’s the high permeability zone increases the temperature of the wellbore resulting an increased viscosity?  All the claims dependent of claims 6 and 11 are also rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-17 are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. (US 2006/0081370 A1) (“Fu” herein – cited previously) and further in view of Li.et al. (US 2019/0031949 A1) (“Li” herein).

Claim 6 
Fu discloses a method for treating a hydrocarbon-containing formation, as best understood based on the indefiniteness above, comprising:
 injecting a wellbore fluid into a high permeability zone of a hydrocarbon-containing formation, wherein the high permeability zone has a high permeability relative to a lower permeability zone in the hydrocarbon-bearing formation, and wherein the high permeability zone increases a temperature of the wellbore fluid, resulting in the wellbore fluid having an increased viscosity; wherein the wellbore fluid comprises:
 	calcium chloride that is contained in an amount of 5% by weight or more, relative to the total weight of the wellbore fluid; and
 	an aqueous base fluid.
 	a betaine surfactant. [0009-0011, 0016, 0020, 0022]
Fu however does not explicitly disclose the betaine surfactant having a structure represented by formula (I).
		
    PNG
    media_image1.png
    113
    466
    media_image1.png
    Greyscale

where R1 is a C15—C27 hydrocarbon group having an odd number of carbon atoms, R2 is a C 1-C10 hydrocarbon group, and n and m are each, independently, an integer ranging from 1 to 4.
Li teaches the above limitation (See paragraph 0016 → Li teaches this limitation in that the viscoelastic surfactant may have a general formula (I):

    PNG
    media_image2.png
    111
    387
    media_image2.png
    Greyscale

where R.sub.1 is a saturated or unsaturated hydrocarbon group of from 17 to 29 carbon atoms, R.sub.2 and R.sub.3 are each independently selected from a straight chain or branched alkyl or hydroxyalkyl group of from 1 to 6 carbon atoms, R.sub.4 is selected from H, hydroxyl, alkyl or hydroxyalkyl groups of from 1 to 4 carbon atoms; k is an integer of from 2-20; m is an integer of from 1-20; and n is an integer of from 0-20.) for the purpose of having viscoelastic surfactant fluids used in fluid injection operations including hydraulic fracturing operations. [0001]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Fu with the above limitation, as taught by Li, in order to have viscoelastic surfactant fluids used in fluid injection operations including hydraulic fracturing operations. 
Since Fu teaches the same composition injected into a wellbore comprising a betaine surfactant, calcium chloride and an aqueous fluid, it would have the high permeability zone increases a temperature of the wellbore fluid, resulting in the wellbore fluid having an increased viscosity.
 "Products of identical chemical composition cannot have mutually exclusive properties”.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant disc loses and /or claims are necessarily present.  See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY1934).

Claims 7, 12, and 16
Fu discloses the method according to claims 6 and 11, wherein the wellbore fluid contains the surfactant in an amount of 1 to 15 wt.%. [0019]

Claims 8 and 13
Fu discloses the method according to claims 6 and 13, wherein the wellbore fluid contains the activator in an amount of 10 to 30 wt.%. [0022]

Claims 9 and 14
Fu discloses the method according to claims 6 and 11, wherein the wellbore fluid further comprises an acid. [0023] 

Claims 10 and 15
 Fu however does not explicitly disclose the method according to claims 6 and 11, wherein R1 is a C17 hydrocarbon group, R2 is a C1 hydrocarbon group, and n and m are both 1. (Same as Claim 1) 

Claim 11 
Fu discloses a method for stimulating the recovery of hydrocarbons from a hydrocarbon-containing formation, as best understood based on the indefiniteness above, the method comprising:
injecting a wellbore fluid into a high permeability zone of a hydrocarbon-containing formation, wherein the high permeability zone has a high permeability relative to a lower permeability zone in the hydrocarbon-bearing formation, and wherein the high permeability zone increases a temperature of the wellbore fluid, resulting in the wellbore fluid having an increased viscosity; wherein the wellbore fluid comprises:
 	 stimulating the hydrocarbon-containing formation using the wellbore fluid thereby creating pathways for hydrocarbon production; and recovering the hydrocarbons, wherein the wellbore fluid comprises:
	calcium chloride that is contained in an amount of 5% by weight or more, relative to the total weight of the wellbore fluid; and
	an aqueous base fluid.
	a betaine surfactant. [0009-0011, 0016, 0020, 0022]
Fu however does not explicitly disclose the betaine surfactant having a structure represented by formula (I).
		
    PNG
    media_image1.png
    113
    466
    media_image1.png
    Greyscale

where R1 is a C15—C27 hydrocarbon group having an odd number of carbon atoms, R2 is a C 1-C10 hydrocarbon group, and n and m are each, independently, an integer ranging from 1 to 4.
Li teaches the above limitation (See paragraph 0016 → Li teaches this limitation in that the viscoelastic surfactant may have a general formula (I):

    PNG
    media_image2.png
    111
    387
    media_image2.png
    Greyscale

where R.sub.1 is a saturated or unsaturated hydrocarbon group of from 17 to 29 carbon atoms, R.sub.2 and R.sub.3 are each independently selected from a straight chain or branched alkyl or hydroxyalkyl group of from 1 to 6 carbon atoms, R.sub.4 is selected from H, hydroxyl, alkyl or hydroxyalkyl groups of from 1 to 4 carbon atoms; k is an integer of from 2-20; m is an integer of from 1-20; and n is an integer of from 0-20.) for the purpose of having viscoelastic surfactant fluids used in fluid injection operations including hydraulic fracturing operations. [0001]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Fu with the above limitation, as taught by Li, in order to have viscoelastic surfactant fluids used in fluid injection operations including hydraulic fracturing operations. 
Since Fu teaches the same composition injected into a wellbore comprising a betaine surfactant, calcium chloride and an aqueous fluid, it would have the high permeability zone increases a temperature of the wellbore fluid, resulting in the wellbore fluid having an increased viscosity.
 "Products of identical chemical composition cannot have mutually exclusive properties”.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant disc loses and /or claims are necessarily present.  See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY1934).

Claims 6-17 are rejected under 35 U.S.C. 103 as being unpatentable over of Li.et al. (US 2019/0031949 A1) (“Li” herein).

Claim 6 
Li discloses a method for treating a hydrocarbon-containing formation, as best understood based on the indefiniteness above, comprising:
 injecting a wellbore fluid into a zone of a hydrocarbon-containing formation, wherein the zone increases a temperature of the wellbore fluid, resulting in the wellbore fluid having an increased viscosity; wherein the wellbore fluid comprises:
 	calcium chloride that is contained in an amount of 5% by weight or more, relative to the total weight of the wellbore fluid; and
 	an aqueous base fluid.
 	a betaine surfactant, [0015-0017, 0022, 0024]
the betaine surfactant having a structure represented by formula (I).
		
    PNG
    media_image1.png
    113
    466
    media_image1.png
    Greyscale

where R1 is a C15—C27 hydrocarbon group having an odd number of carbon atoms, R2 is a C 1-C10 hydrocarbon group, and n and m are each, independently, an integer ranging from 1 to 4. [0016]
It is elementary that the mere recitation of a newly discovered function and/or property possessed by things in the prior art does not cause a claim to distinguish over the prior art.  Additionally, where the Patent Office has reasons to believe that a functional limitation asserted to be critical for establishing novelty, may be in fact a characteristic of the prior art. It possess the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristics relied on.  In re Swinehart, 169, USPQ 226 (CCPA 1971).
Examiner takes official notice that it is old and well known to have a wellbore formation with different permeabilities and temperatures. Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to have the method of injecting the treatment into a formation with zones of different permeability and temperature, in order to stimulate the wellbore formation.
Since Li discloses the same composition injected into a wellbore comprising a betaine surfactant, calcium chloride and an aqueous fluid, it would have increase viscosity when injected into the wellbore.
"Products of identical chemical composition cannot have mutually exclusive properties”.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant disc loses and /or claims are necessarily present.  See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY1934).

Claims 7, 12, and 16
Li discloses the method according to claims 6 and 11, wherein the wellbore fluid contains the surfactant in an amount of 1 to 15 wt.%. [0022]

Claims 8 and 13
Li discloses the method according to claims 6 and 13, wherein the wellbore fluid contains the activator in an amount of 10 to 30 wt.%. [0034-0036]

Claims 9 and 14
Li discloses the method according to claims 6 and 11, wherein the wellbore fluid further comprises an acid.(i.e. acidizing)  [0015] 

Claims 10 and 15
 Li discloses the method according to claims 6 and 11, wherein R1 is a C17 hydrocarbon group, R2 is a C1 hydrocarbon group, and n and m are both 1. ([0016]

Claim 11 
Li discloses a method for stimulating the recovery of hydrocarbons from a hydrocarbon-containing formation, as best understood based on the indefiniteness above, the method comprising:
injecting a wellbore fluid into a zone of a hydrocarbon-containing formation, wherein the zone increases a temperature of the wellbore fluid, resulting in the wellbore fluid having an increased viscosity; wherein the wellbore fluid comprises:
 	 stimulating the hydrocarbon-containing formation using the wellbore fluid thereby creating pathways for hydrocarbon production; and recovering the hydrocarbons, wherein the wellbore fluid comprises:
	calcium chloride that is contained in an amount of 5% by weight or more, relative to the total weight of the wellbore fluid; and
	an aqueous base fluid.
 	a betaine surfactant, [0015-0017, 0022, 0024]
the betaine surfactant having a structure represented by formula (I).
		
    PNG
    media_image1.png
    113
    466
    media_image1.png
    Greyscale

where R1 is a C15—C27 hydrocarbon group having an odd number of carbon atoms, R2 is a C 1-C10 hydrocarbon group, and n and m are each, independently, an integer ranging from 1 to 4. [0016]
It is elementary that the mere recitation of a newly discovered function and/or property possessed by things in the prior art does not cause a claim to distinguish over the prior art.  Additionally, where the Patent Office has reasons to believe that a functional limitation asserted to be critical for establishing novelty, may be in fact a characteristic of the prior art. It possess the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristics relied on.  In re Swinehart, 169, USPQ 226 (CCPA 1971).
Examiner takes official notice that it is old and well known to have a wellbore formation with different permeabilities and temperatures. Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to have the method of injecting the treatment into a formation with zones of different permeability and temperature, in order to stimulate the wellbore formation.
Since Li discloses the same composition injected into a wellbore comprising a betaine surfactant, calcium chloride and an aqueous fluid, it would have increase viscosity when injected into the wellbore.
"Products of identical chemical composition cannot have mutually exclusive properties”.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant disc loses and /or claims are necessarily present.  See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY1934).


Double Patenting
Claim 16 is  objected to under 37 CFR 1.75 as being a substantial duplicate of claim 12. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Response to Arguments
Applicant's arguments filed on 09/02/2022 with respect to rejection of claims 6 and 11 under 112 (b) /second have been fully considered but they are not persuasive. The applicant did not amend the claims to provide limitation for a high and low permeability, therefore, a person of ordinary skill in the art would not know what are them.. In addition, the amendment of the claim did not provide clarification of the claim related how’s the permeability increase the temperature of the wellbore and increase viscosity.  Therefore, the rejection of the claims based on the indefiniteness  have been maintained.
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant’s arguments, filed on 09/02/2022, with respect to rejection of claims 6, 8, 11, and 13 rejected under 35 USC 112 (b)/ second for lack of antecedent basis have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 
Applicant’s arguments, filed on  09/02/2022, with respect to the rejection of Claims 6-17 under 35 U.S.C. 103 as being unpatentable over Fu et. Al. (US 2006/0081370 A1) (“Fu” herein) and further in view of Hussain (Synthesis,
Characterization and Surface Properties of Amidosulfobetaine Surfactants Bearing Odd-Number Hydrophobic Tall) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made set forth above.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant's arguments filed on 09/02/2022 with regards to the Double Patenting have been fully considered but they are not persuasive. The Double Patenting has been maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 







Any inquiry concerning this communication or earlier communications from the examiner should be directed to SILVANA C RUNYAN whose telephone number is (571)270-5415. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SILVANA C RUNYAN/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        11/14/2022